Citation Nr: 1412398	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-38 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter is on appeal to the Board of Veterans' Appeals (Board) from a January 2009 Department of Veterans Affairs (VA) Regional Office (RO) rating decision.  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's current bilateral hearing loss is etiologically related to his service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Here, as reflected in his June 2008 claim, the Veteran contends that he was exposed to frequent artillery blasts in service in his role in fire control operations, as he was in charge of training units for firing, which resulted in current hearing loss.  His service personnel records reflect that he served in an artillery battalion, and therefore his assertions of exposure to loud noise in service are credible.  

As reflected in an August 2009 VA examination report, the Veteran is shown to have a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  On that examination, after reviewing the record, the VA examiner determined that diagnosed tinnitus was at least as likely as not due to service, considering the onset and severity of his tinnitus and exposure to military noise, as in-service acoustic trauma may have caused such tinnitus.  However, the examiner opined that bilateral hearing loss was unlikely related to service, as there were no threshold shifts noted from induction to separation, so that hearing loss may have resulted after separation.  A private audiologist, in a December 2008 statement, opined that the Veteran had hearing loss and tinnitus consistent with noise exposure, which were possibly due to artillery fire noise exposure during service.  

Both the August 2009 VA examiner's and December 2008 private audiologist's opinions are somewhat equivocal in this case, with the former asserting that hearing loss "may have resulted after separation," and the later asserting that hearing loss was "possibly due" to military noise exposure.  

Given the Veteran's in-service noise exposure in an artillery battalion, the relatively equally probative medical etiology opinions, and the fact that the August 2009 VA examiner actually found the Veteran's current tinnitus to be linked to in-service noise exposure, the evidence for and against the Veteran's service connection claim is in relative equipoise.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Resolving reasonable doubt in his favor, the Board finds that bilateral hearing loss is related to service.  Accordingly, service connection for bilateral hearing loss must be granted.  See 38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


